DETAILED ACTION

Response to Amendment
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to the amendment received September 7, 2022.  Claims 1-18 are cancelled claims.  Claims 19, 30-33, and 37 were amended.  Claims 19-37 are pending.
The rejection of claims 19-37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the last office action (mailed 06/07/2022) is withdrawn due to the amendment received September 7, 2022.
The rejection of claims 33 and 37 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jarikov (US 2004/0076853 A1) as set forth in the last office action is withdrawn due to the response received September 7, 2022.
The rejection of claims 19-23 and 26-32 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jarikov (US 2004/0076853 A1) as set forth in the last office action is withdrawn due to the response received September 7, 2022.
The rejection of claims 19-23, 26-33, 36, and 37 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuura et al. (US 2006/0172147 A1) as set forth in the last office action is withdrawn due to the response received September 7, 2022.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 33 and 36 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Chai et al., Synthesis, (2012), Vol. 44, pages 439-445 (available online 1/16/2012).
[Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because it is not seen where a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.]

Chai et al. teaches oligobenzofuran compounds (see title and abstract).  Specifically, the following compound is set forth (see Figure 1, page 439 and see Scheme 3 on page 441):

    PNG
    media_image1.png
    96
    227
    media_image1.png
    Greyscale
.
The above compound “3” corresponds to instant General formula (I) of claim 33 where Q is anthracene, L is O, Ar is t-butyl substituted phenyl aryl group, and n is 4.

Claims 33 and 36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fischer et al., Journal of Organic Chemistry, (1996), Vol. 61, pages 6997-7005.
Fischer et al. discloses the following compound 7e (see page 7000):

    PNG
    media_image2.png
    206
    152
    media_image2.png
    Greyscale
.
The compound corresponds to instant General formula (I) where Q is naphthyl, L is S, Ar is phenyl, and n is 4.

Allowable Subject Matter
Claims 19-32 are allowed.  Claims 34, 35, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fails to teach or to render obvious the specific formula (I) derivatives or devices including the specific formula (I) derivatives as set forth within these claims.

Response to Arguments
Applicant’s arguments with respect to claims 33 and 36  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP 2010-205986 teaches pyrene-based derivatives with fused heterocyclic rings.
JP 2010-087408 teaches naphthyl-based or anthracene-based derivatives with fused heterocyclic rings.
The references are considered relevant to the state of the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786